Exhibit 10.40

 

This instrument was prepared by:

Manuel Cords, Esq.

Proskauer Rose Goetz & Mendelsohn

300 Park Avenue

New York, New York 10022

AMENDED AND RESTATED

SUBLEASE AGREEMENT

between

STEMP LEASING CORP.,

as Lessor and

ESSEX GROUP, INC.,

as Lessee

Dated as of January 15, 1985

Location: Franklin, Tennessee

 


--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

Page
number

 

1.

 

LEASE OF PREMISES; TITLE AND CONDITION

1

 

 

 

 

 

 

2.

 

USE

2

 

 

 

 

 

 

3.

 

TERMS

3

 

 

 

 

 

 

4.

 

RENT

3

 

 

 

 

 

 

5.

 

NET LEASE

6

 

 

 

 

 

 

6.

 

TAXES AND ASSESSMENTS; COMPLIANCE WITH LAW

8

 

 

 

 

 

 

7.

 

LIENS

11

 

 

 

 

 

 

8.

 

INDEMNIFICATION

13

 

 

 

 

 

 

9.

 

MAINTENANCE AND REPAIR

15

 

 

 

 

 

 

10.

 

ALTERATIONS

16

 

 

 

 

 

 

11.

 

CONDEMNATION AND CASUALTY

21

 

 

 

 

 

 

12.

 

INSURANCE

29

 

 

 

 

 

 

13.

 

RIGHT OF FIRST REFUSAL

33

 

 

 

 

 

 

14.

 

UNECONOMIC USE

36

 

 

 

 

 

 

15.

 

PROCEDURE UPON PURCHASE

38

 

 

 

 

 

 

16.

 

ASSIGNMENT AND SUBLETTING

40

 

 

 

 

 

 

17.

 

PERMITTED CONTESTS

41

 

 

 

 

 

 

18.

 

CONDITIONAL LIMITATIONS; DEFAULT PROVISIONS

42

 

 

 

 

 

 

19.

 

ADDITIONAL RIGHTS OF LESSOR

56

 

 

 

 

 

 

20.

 

NOTICES, DEMANDS AND OTHER INSTRUMENTS

58

 

 

i


--------------------------------------------------------------------------------


 

21.

 

ESTOPPEL CERTIFICATES

59

 

 

 

 

 

 

22.

 

NO MERGER

59

 

 

 

 

 

 

23.

 

SURRENDER

60

 

 

 

 

 

 

24.

 

THE GROUND LEASE

60

 

 

 

 

 

 

25.

 

ATTORNMENT

62

 

 

 

 

 

 

26.

 

MERGER, CONSOLIDATION OR SALE OF ASSETS

63

 

 

 

 

 

 

27;

 

SEPARABILITY; BINDING EFFECT; MISCELLANEOUS

64

 

 

 

 

 

 

28.

 

INVESTMENT TAX CREDIT

65

 

 

 

 

 

 

29.

 

REPRESENTATIONS

66

 

 

 

 

 

 

30.

 

HEADINGS AND TABLE OF CONTENTS

66

 

 

 

 

 

 

31.

 

SCHEDULES

66

 

 

 

 

 

 

 

 

Schedule    A

 

 

 

 

 

 

 

 

 

Schedule    B

 

 

 

 

 

 

 

 

 

Schedule    C

 

 

 

ii


--------------------------------------------------------------------------------


 

Index of Definitions

 

 

Page number

 

 

 

 

AGREEMENTS

1

 

 

 

 

LEASE

1

 

 

 

 

LESSOR

1

 

 

 

 

LESSEE

1

 

 

 

 

PREMISES

1

 

 

 

 

LAND

1

 

 

 

 

IMPROVEMENTS

1

 

 

 

 

MASTER LEASE

2

 

 

 

 

INITIAL TERM

3

 

 

 

 

PRIMARY TERM

3

 

 

 

 

EXTENDED TERM

3

 

 

 

 

FIXED RENT

4

 

 

 

 

RENT PAYMENTS

4

 

 

 

 

PAYMENT DATES

4

 

 

 

 

DEFERRED RENT

4

 

 

 

 

LEGAL REQUIREMENTS

10

 

 

 

 

LESSEE’S TRADE SYSTEMS

17

 

 

 

 

NET PROCEEDS

21

 

 

 

 

TERMINATION DATE

22

 

 

 

 

MORTGAGEE

30

 

 

 

 

MORTGAGE

30

 

 

 

 

ASSURANCE

51

 

 

 

 

GUARANTOR

54

 

 

 

 

GROUND LEASE

60

 

 


--------------------------------------------------------------------------------


 

AMENDED AND RESTATED SUBLEASE AGREEMENT, dated as of January 15, 1985 (this
Lease), between STEMP LEASING CORP., a Delaware corporation (herein, together
with any corporation succeeding thereto by consolidation, merger or acquisition
of its assets substantially as an entirety, called Lessor) having an address at
666 Third Avenue, New York, New York, Attention: NLA-DS, and ESSEX GROUP, INC.,
a Michigan corporation (herein, together with any corporation succeeding thereto
by consolidation, merger or acquisition of its assets substantially as an
entirety, called Lessee), having an address at 1601 Wall Street, Fort Wayne,
Indiana 46804.

1.           Lease of Premises; Title and Condition. In consideration of the
rents and covenants herein stipulated to be paid and performed by Lessee and
upon the terms and conditions herein specified, Lessor hereby leases to Lessee,
and Lessee hereby leases from Lessor, the premises (the Premises) consisting of
(i) the land (the Land) described in Schedule A, (ii) all buildings and other
improvements (including, but without limitation, the attachments and other
affixed property but excluding Lessee’s Trade Systems as defined in paragraph
10(a)) now or hereafter located on the Land or on any parcels subject to
easements in favor of Lessor (the Improvements) and (iii) the respective
easements, rights and appurtenances relating to the Land and the Improvements,
including without limitation, all rights under the agreements (Agreements)
described in Part II of Schedule A hereto. Lessor’s interest in the Premises is
created by a certain Master Lease, dated as of December 1, 1983, as

4


--------------------------------------------------------------------------------


amended and restated by a certain Amended and Restated Master Lease Agreement,
dated as of January 15, 1985 (the Master Lease), each between Syrcar Associates
Limited Partnership, as lessor, and Lessor, as lessee. As used herein, the term
“Master Lessor” shall mean the lessor under the Master Lease, together with its
successors and assigns as lessor under the Master Lease. The Premises are leased
to Lessee in their condition as of the commencement of this Lease without
representation or warranty by Lessor and subject to the rights of parties in
possession, to the existing state of title, to all applicable Legal Requirements
(as hereinafter defined) now or hereafter in effect and to Permitted Exceptions
listed in Schedule A. Lessee has examined the Premises and title to the Premises
and has found all of the same satisfactory for all purposes.

2.           Use. Lessee may use the Premises for any lawful purpose. As long as
no default has occurred and is con­tinuing hereunder, Lessor shall not interfere
with the peaceful and quiet occupation and enjoyment of the Premises by Lessee,
provided that, subject to the security requirements of Lessee or any subtenant
lawfully occupying the Premises and the security requirements of the United
States Government, where applicable, Lessor and its agents, and designees may
enter upon the Premises, at reasonable times after reasonable notice to Lessee,
to examine the Premises and show the Premises to prospective purchasers,
mortgagees or lessees as long as such examination or showing shall not interfere
with the business

5


--------------------------------------------------------------------------------


 operations on the Premises of Lessee, or any subtenant lawfully occupying the
Premises.

3.           Terms. The Premises are leased for an initial term (the Initial
Term) and a primary term (the Primary Term), and, at Lessee’s option, up to four
consecutive additional terms of five years each (the Extended Terms), unless and
until the term of this Lease shall expire or be terminated pursuant to any
provision hereof. The Initial Term, the Primary Term and each Extended Term
shall commence and expire on the dates set forth in Schedule B. Lessee shall
exercise its option to extend the term of this Lease for each Extended Term by
giving notice thereof to Lessor not less than 360 days prior to the expiration
of the then existing term.

4.           Rent.

(a) Fixed rent for the Premises during the term of this Lease shall accrue as
set forth in this paragraph 4(a) and shall be payable as set forth in Schedule
B. Fixed rent for the Premises shall accrue during the Initial Term at the rate
of $32,436.00, during the portion of the Primary Term commencing on January 1,
1984 to and including February 28, 1985 at the rate of $451,013.06 per
semi-annual rental period, thereafter during the Primary Term at the rate of
$480,900.88 per semi-annual rental period and during each Extended Term, if any,
at the rate of $367,492.38 per semi-annual rental period (such accrued fixed
rent is hereinafter referred to As Fixed Rent). Amounts in respect of Fixed Rent
during the Initial

6


--------------------------------------------------------------------------------


Term, the Primary Term and each Extended Term, if any, shall be paid by Lessee
to Lessor in immediately available funds in the amounts set forth in Schedule B
(which payments are hereinafter referred to as Rent Payments) on the dates set
forth therein (Payment Dates), at Lessor’s address as set forth above, or at
such other address or to such other person as Lessor from time to time may
designate.. Lessee shall remain fully and unconditionally liable for the
difference between (i) accrued Fixed Rent under this Lease and (ii) Rent
Payments actually made in accordance with Schedule B (the aggregate amount of
such difference, from time to time, is hereinafter referred to as Deferred
Rent). At such time as any Rent Payment is in excess of accrued Fixed Rent for
the period in respect of which such Rent Payment is made, Lessee’s unconditional
liability for Deferred Rent shall thereupon be reduced by the amount of such
excess. If for any reason this Lease shall terminate prior to the date on which
the Primary Term is to expire, then, unless Lessee attorns to the lessor under
the Master Lease and this Lease continues in full force and effect as a direct
lease between Lessee and Master Lessor pursuant to the provisions of paragraph
25 hereof (in which case, Lessee shall remain fully and unconditionally liable
for Deferred Rent), on the date of such termination, Lessee shall pay to Lessor
in immediately available funds, in addition to any other amounts Lessee may be
required to pay to Lessor by the terms and provisions of this Lease, all unpaid
Deferred Rent.

7


--------------------------------------------------------------------------------


(b) All amounts which Lessee is required to pay pursuant to this Lease (other
than Fixed Rent, amounts payable upon purchase of the Premises, amounts payable
to maintain and repair the Premises pursuant to paragraph 9, amounts payable for
additions to and alterations of the Improvements pursuant to paragraph 10,
amounts payable for restoration of the Improvements pursuant to paragraph 11 and
amounts payable as liquidated damages pursuant to paragraph 18), together with
every fine, penalty, interest and cost which may be added for non-payment or
late payment thereof, shall constitute additional rent. If Lessee shall fail to
pay any such additional rent or any other sum due hereunder when the same shall
become due, Lessor shall have all rights, powers and remedies with respect
thereto as are provided herein or by law in the case of non-payment of any Rent
Payment or Deferred Rent which is then due and payable, and shall, except as
expressly provided herein, have the right to pay the same on behalf of Lessee.
Lessee shall pay to Lessor interest at the rate of 13.85% (but in no event shall
such rate of interest exceed the maximum lawful rate of interest) on all overdue
Rent Payments and Deferred Rent from the due date thereof until paid, and on all
overdue additional rent or other sums due hereunder, in each case, paid by
Lessor on behalf of Lessee from the date of payment by Lessor until repaid by
Lessee. Lessee shall perform all its obligations under this Lease at its

8


--------------------------------------------------------------------------------


sole cost and expense, and shall pay all Fixed Rent and additional rent and
other sums due hereunder when due and payable, without notice or demand. The
term “maximum lawful rate of interest” as used herein shall mean a rate of
interest equal to the higher or greater of the following: (i) the “applicable
formula rate” defined in Tennessee Code Annotated Section 47-14-102(2), or (ii)
such other rate of interest as may be charged under other applicable laws or
regulations.

5.             Net Lease.

(a) This Lease is a net lease and any present or future law to the contrary
notwithstanding, shall not terminate except as provided in paragraphs 3, 11(b),
13, 14(a) and 18(b), nor shall Lessee be entitled to any abatement or reduction
(except as provided in paragraph 11 (c)), set-off, counterclaim, defense or
deduction with respect to any Fixed Rent or Rent Payment, or any additional rent
or other sum payable hereunder, nor shall the obligations of Lessee hereunder be
affected, by reason of: any damage to or destruction of the Premises; any taking
of the Premises or any part thereof by condemnation or otherwise; any
prohibition, limitation, restriction or prevention of Lessee’s use, occupancy or
enjoyment of the Premises, or any interference with such use, occupancy or
enjoyment by any person; any eviction by paramount title or otherwise; any
default by Lessor hereunder or under any other agreement; the impossibility or

9


--------------------------------------------------------------------------------


illegality of performance by Lessor, Lessee or both; any action of any
governmental authority; or any other cause whether similar or dissimilar to the
foregoing. The parties intend that the obligations of Lessee hereunder shall be
separate and independent covenants and agreements and shall continue unaffected
unless such obligations shall have been modified or terminated pursuant to an
express provision of this Lease.

(b) Lessee shall remain obligated under this Lease in accordance with its terms
and shall not take any action to terminate, rescind or avoid this Lease,
notwith­standing any bankruptcy, insolvency, reorganization, liqui­dation,
dissolution or other proceeding affecting Lessor or any overlessor of Lessor,
Master Lessor or the lessor under the Ground Lease (Master Lessor and the lessor
under the Ground Lease are each hereinafter referred to as an “over-lessor”), or
any assignee of Lessor or over-lessor or any action with respect to this Lease
which may be taken by any trustee, receiver or liquidator or by any court.
Subject to the foregoing, Lessee waives all rights to terminate or sur­render
this Lease, or to any abatement or deferment (except as provided in paragraph 4)
of Fixed Rent, Deferred Rent or Rent Payment, additional rent or other sums
payable here-under.

(c) Notwithstanding the provisions of this paragraph 5, Lessee shall retain all
rights of action against Lessor (but not against any Mortgagee (as hereinafter
defined) unless such Mortgagee shall become the actual lessor under this Lease)
on account of any breach of

10


--------------------------------------------------------------------------------


Lessor’s obligations under this Lease or under any other agreement.

6.           Taxes and Assessments; Compliance with Law.

(a) Lessee shall pay, prior to delinquency: (i) all taxes, assessments, levies,
fees, water and sewer rents and charges, and all other governmental charges,
general and special, ordinary and extraordinary, foreseen and unforeseen, which
are, at any time prior to or during the Initial, Primary or any Extended Term
hereof, imposed or levied upon or assessed against (A) the Premises, (B) any
Fixed Rent, Deferred Rent or Rent Payment, or any additional rent or other sum
payable hereunder or (C) this Lease, the leasehold estate hereby created or
which arises in respect of the operation, possession or use of the Premises;
(ii) all gross receipts or similar taxes (i.e., taxes based upon gross in-come
which fail to take into account all customary deduc­tions (e.g., depreciation
and interest) relating to the Premises) imposed or levied upon, assessed against
or measured by any Fixed Rent, Deferred Rent or Rent Payment, or any additional
rent or other sum payable hereunder; (iii) all sales, value added, use and
similar taxes at any time levied, assessed or payable on account of the
acquisition, leasing or use of the Premises; (iv) all charges of utilities and
communications services serving the Premises; and (v) all amounts payable by
Lessor pursuant to paragraph 6(a) of the Master Lease. Lessee shall not be
required to pay any franchise, estate, inheritance, transfer, income or similar
tax of Lessor (other than any tax

11


--------------------------------------------------------------------------------


referred to in clause (ii) above) unless such tax is imposed, levied or assessed
in substitution for any other tax, assessment, charge or levy which Lessee is
required to pay pursuant to this paragraph 6(a), provided, however, that if at
any time during the term of this Lease, the method of taxation shall be such
that there shall be levied, assessed or imposed on Lessor a capital levy or
other tax directly on the rents received therefrom and/or any tax, assessment,
levy or charge measured by or based, in whole or in part, upon such rents. or
measured in whole or in part by income from the Premises, if in computing such
income there is not allowable as a deduction for the taxable year substantially
all of the depreciation or interest deductions allowed for federal income tax
purposes for the taxable year, or upon the value of the Premises or any present
or any future improvement or improvements on the Premises, then all such taxes,
assessments, levies or charges or the part thereof so measured or based, shall
be payable by Lessee, but only to the extent that such taxes would be payable if
the Premises were the only property of Lessor, and Lessee shall pay and
discharge the same as herein provided. Lessee will furnish to Lessor, promptly
after demand therefor, proof of payment of all items referred to above which are
payable by Lessee. If any such assessment may legally be paid in installments,
Lessee may pay such assessment in installments; in such event, Lessee shall be
liable only for installments which become due and payable during the term
hereof.

 

12


--------------------------------------------------------------------------------


(b) Lessee shall comply with and cause the Premises to comply with (i) all laws,
ordinances and regulations, and other governmental rules, orders and
determinations now or hereafter enacted, made or issued, whether or not
presently contemplated (collectively Legal Requirements) ap­plicable to the
Premises or the use thereof unless Lessee has been granted an exception thereto
by duly constituted authorities, (ii) the Agreements and all contracts
(including insurance policies), agreements, covenants, conditions and
restrictions applicable to the Premises or the owner-ship, occupancy or use
thereof which are (a) hereinafter entered into provided that Lessee is a party
or has consented thereto or (b) in effect on the date hereof (including but not
limited to all such Legal Requirements, contracts, agreements and restrictions
which require structural, unforeseen or extraordinary changes) and (iii) the
Ground Lease.

7.             Liens. (a) Lessee will promptly remove and discharge any charge,
lien, security interest or encumbrance upon the Premises or any Fixed Rent,
Deferred Rent or Rent Payment, or any additional rent or other sum payable
here-under which arises for any reason, and any charge, lien, security interest
or encumbrance which Lessor is required to remove and discharge pursuant to
paragraph 7(a) of the Master Lease, including all liens which arise out of the
use, occupancy, construction, repair or rebuilding of the Premises or by reason
of labor or materials furnished or claimed to have been furnished to Lessee or
for the Premises, but not including the

13


--------------------------------------------------------------------------------


liens and encumbrances set forth in Schedule A and any mortgage, charge, lien,
security interest or encumbrance created by Lessor or Master Lessor without the
consent of Lessee. Nothing contained in this Lease shall be construed as
constituting the consent or request of Lessor, express or implied, to or for the
performance by any contractor, laborer, materialman, supplier or vendor of any
labor or services or for the furnishing of any materials for any construction,
alteration, addition, repair or demolition of or to the Premises or any part
thereof. Notice is hereby given that Lessor will not be liable for any labor,
services or materials furnished or to be furnished to Lessee, or to anyone
holding the Premises or any part thereof through or under Lessee, and that no
mechanic’s or other liens for any such labor, services or materials shall attach
to or affect the interest of Lessor in and to the Premises.

(b) Provided Lessee shall not then be in default hereunder, at the request of
Lessee, Lessor shall, subject to the terms of the Ground Lease and the Master
Lease, join in and request any over-lessor of Lessor to join in any (i) grant of
easements and other rights in the nature of easements, (ii) release of existing
easements or other rights in the nature of easements which are for the benefit
of the Premises, (iii) dedication or transfer of unimproved portions of the
Premises for road, highway or other public purposes, (iv) execution of petitions
to have the Premises annexed to any municipal corporation or utility district,
(v) execution of amendments to

14


--------------------------------------------------------------------------------


any covenants and restrictions affecting the Premises and (vi) execution and
delivery to any person of any instrument appropriate to confirm or effect such
grant, release, dedication and transfer (to the extent of its interests in the
Premises), but only upon delivery to Lessor and any over-lessor of Lessor of (x)
a certificate of the President or a Vice President of Lessee stating that such
grant, release, dedication, transfer, petition or amendment is not detrimental
to the proper conduct of the business of Lessee on the Premises, the
considera­tion, if any, being paid for such grant, release, dedication,
transfer, petition or amendment and that such grant, release, dedication,
transfer, petition or amendment does not materially impair the use of the
Premises or reduce their value by more than the amount of such consideration,
(y) a duly authorized and binding undertaking of Lessee that Lessee will remain
obligated hereunder to the same extent as if such grant, release, dedication,
transfer, petition or amendment had not been made, and that Lessee will perform
all obligations of Lessor and any over-lessor under such instrument and (z) such
other instruments, certificates and opinions of counsel as Lessor or any
over-lessor may reason-ably request. Any such grant, release, dedication,
trans­fer, petition or amendment shall be at the cost and expense of Lessee.
Master Lessor, if it then owns any interests in the Premises, or Lessor, if
Master Lessor does not then own any interests in the Premises, shall be entitled
to receive any consideration paid in connection with any such grant, release,

15


--------------------------------------------------------------------------------


dedication, transfer, petition or amendment.

8.             Indemnification. Lessee shall defend all actions against Lessor,
any partner, officer,director or shareholder of Lessor and any partner, officer,
director or shareholder of any partner of Lessor, or Master Lessor, any partner,
officer, director or shareholder of Master Lessor and any partner, officer,
director or shareholder of any partner of Master Lessor, and any assignee of any
of Lessor’s or Master Lessor’s respective interests in the Premises including
without limitation their respective interests in this Lease and the Master Lease
(including any person or entity having a beneficial interest in such interests),
with respect to, and shall pay, protect, indemnify and save harmless Lessor, any
partner, officer, director or shareholder of Lessor and any partner, officer,
director or shareholder of any partner of Lessor, or Master Lessor, any partner,
officer, director or shareholder of Master Lessor and any partner, officer,
director or share-holder of any partner of Master Lessor, or such assignee
(collectively, “Indemnified Parties”), from and against, any and all
liabilities, losses, damages, costs, expenses (including reasonable attorneys’
fees and expenses), causes of action, suits, claims, demands or judgments of any
nature (a) to which any of the Indemnified Parties is subject be-cause of
Lessor’s or Master Lessor’s estate in the Premises or (b) arising from (i)
injury to or death of any person, or damage to or loss of property, on the
Premises or on adjoining sidewalks, streets or ways, or connected with the use,

16


--------------------------------------------------------------------------------


condition or occupancy of any thereof, (ii) violation by Lessee of this Lease,
(iii) any act or omission of Lessee or its agents, contractors, licensees,
sublessees or invitees, and (iv) any contest referred to in paragraph 17.

9.             Maintenance and Repair. (a) Lessee acknowledges that it has
received the Premises in good order and repair. Lessee, at its own expense, will
maintain all parts of the Premises in good repair and condition, except for
ordinary wear and tear, and will take all action and will make all structural
and non-structural, foreseen and unforeseen and ordinary and extraordinary
changes and repairs which may be required to keep all parts of the Premises in
good repair and condition, ordinary wear and tear excepted. Neither Lessor nor
Master Lessor shall be required to maintain, repair or rebuild all or any part
of the Premises. Lessee waives the right to (x) require Lessor or Master Lessor
to maintain, repair or rebuild all or any part of the Premises, or (y) make
repairs at the expense of Lessor or Master Lessor pursuant to any Legal
Requirement, contract, agreement, covenant, condition or restriction set forth
in subparagraph 6(b)(ii), at any time in effect.

(b) In the event that all or any part of the Improvements shall encroach upon
any property, street or right-of-way adjoining or adjacent to the Premises, or
shall violate the agreements or conditions affecting the Premises or any part
thereof, or shall hinder or obstruct any easement or right-of-way to which the
Premises are subject, then, promptly after

17


--------------------------------------------------------------------------------


written request of Lessor (unless such encroachment, violation, hindrance,
obstruction or impairment is a Permitted Exception contained in Schedule A) or
of any person so affected, Lessee shall, at its expense, either (i) obtain valid
and effective waivers or settlements of all claims, liabilities and damages
resulting therefrom or (ii) if Lessor consents thereto in writing, make such
changes, including alteration or removal, to the Improvements as shall be
necessary to remove or eliminate such encroachments, violations, hindrances,
obstructions or impairments or (iii) take such other action as shall be
necessary to re-move or eliminate such encroachments, violations, hindrances,
obstructions or impairments.

10.         Alterations. (a) Lessee may, at its expense, make additions to and
alterations of the Improvements, and construct-additional Improvements provided
that (i) the market value of the Premises shall not be materially lessened
thereby, (ii) such work. shall be expeditiously completed in a good and
workmanlike manner and in compliance with all applicable Legal Requirements and
the requirements of all insurance policies required to be maintained by Lessee
here-under, and (iii) no exterior walls of the Improvements shall be demolished
unless Lessor’s prior consent shall have been obtained. All such additions and
alterations shall be and remain part of the realty and the property of Lessor
and shall be subject to this Lease.

Lessee may place upon the Premises any inventory, systems (such as pollution
control systems and equipment, and

18


--------------------------------------------------------------------------------


electrical and plumbing service systems, materials handling apparatus and
similar adjuncts to manufacturing operations), machinery or other equipment
belonging to Lessee or third parties (hereinafter collectively defined as
“Lessee’s Trade Systems”). Lessee shall have the right, at any time during the
term of this Lease or any extension thereof, to remove Lessee’s Trade Systems,
as well as all other personal property of every nature belonging to Lessee,
provided, however, that any damage to the Premises or any portion thereof
occasioned by such removal shall be repaired by the Lessee at Lessee’s sole cost
and expense. As used herein and hereafter, the term “Lessee’s Trade Systems”
shall not include or be deemed to include any general purpose item now or
hereafter installed in the Premises so as to be an integral part of the
Premises, such as, without limiting the generality of the foregoing, heating,
ventilation, and air conditioning plant and systems, electrical and plumbing
fixtures and systems and other like equipment and fixtures, but said term shall
include such plant, systems, fixtures and equipment which are unique to Lessee’s
manufacturing operations and processes.

The parties are aware that the Premises may contain equipment and facilities
owned by Lessee or third parties (other than Lessee’s Trade Systems) necessary
and useful in order to carry out the Lessee’s business. Without limiting the
generality of the foregoing, the parties, therefore, agree that such facilities
and equipment shall be deemed to be personal property (even if affixed or
attached to the

19


--------------------------------------------------------------------------------


Premises in such fashion as to otherwise cause said equipment or facilities to
be deemed a fixture), and shall, subject to paragraph 9, be removable at will by
Lessee at Lessee’s expense as provided above, provided that such removal will
not have material adverse effect on the value of the Premises.

(b) (i) Lessor and Lessee contemplate that, after the commencement of the
Primary Term, Lessee may desire to construct additional improvements on the
Premises. Lessee may request Lessor to arrange for the financing of construction
in accordance with this Lease on the Premises of additions, buildings,
structures or other improvements (collectively the “Additions”) not required
under any provision of this Lease; and, so long as the Master Lease is in
effect, Lessor agrees to request the Master Lessor to arrange such financing.
Such request shall set forth in reasonable detail the estimated amount of such
costs and expenses, such amount to be not less than $250,000. Upon receipt of
such request, Lessor agrees to make every reasonable effort to arrange, or to
assist Master Lessor to arrange for the financing of such Additions on terms and
conditions satisfactory to Lessor and Lessee. Lessor and Lessee shall negotiate
in good faith concerning the financing of construction of such Additions and the
amendment of the rental and purchase provisions of this Lease, having regard to
then existing economic, financial and money market conditions. Since the likely
principal source of funds to finance such costs and expenses will be the sale of
notes by Lessor or by

20


--------------------------------------------------------------------------------


Master Lessor, the parties hereto recognize that such amendment of the rental
and purchase provisions of this Lease must be of such nature as to permit the
sale of such notes or other debt obligations. Lessor shall incur no liability by
reason of its inability or the inability of Master Lessor to arrange for such
financing, and this Lease shall continue in full force and effect
notwithstanding such inability.

(ii) If Lessor and Master Lessor shall be unable to arrange such financing, and
if such Additions are to be either contiguous to any of the Improvements or
freestanding upon land constituting, part of the Premises, at the request of
Lessee and provided Lessee shall not then be in default under this Lease, Lessor
shall join in and request Master Lessor and the lessor under the Ground Lease
release from this Lease, the Master Lease and the Ground Lease, so much of the
unimproved land portion of the Premises as is necessary for the construction and
operation of such proposed improvements with access to and from a public street
and easements for the maintenance of utilities and as shall be of sufficient
size to comply with applicable subdivision and zoning requirements (Unimproved
Land); provided, however, and upon the condition that the portion of the
Premises remaining subject to this Lease after such acquisition shall (i) be
capable of being operated as a separate economic unit without additional cost to
Lessor, (ii) be a single parcel of land, (iii) include the buildings located on
the land described in Schedule A at the commence­ment of the Initial Term of
this Lease (or the

21


--------------------------------------------------------------------------------


replacements of such buildings), (iv) have adequate access to and from public
streets and easements for the maintenance of all utilities, and (v) not be in
violation of any applicable law, rule, regulation, ordinance, covenant or
restriction; and provided further that this Lease shall continue in full force
and effect with respect to such remaining portion. Upon such release of the
Unimproved Land from the Master Lease and the Ground Lease, Lessor and Lessee
agree to release the Unimproved Land from the terms of this Lease and both
Schedule A hereto and the definition of “Premises” shall be modified
accordingly. No such release of Unimproved Land from this Lease shall result in
any reduction of Fixed Rent or any Rent Payment under this Lease.

11.           Condemnation and Casualty. (a) Lessee hereby irrevocably assigns
to Lessor any award, compensation or insurance payment to which Lessee may
become entitled by reason of Lessee’s interest in the Premises (i) if the use,
occupancy or title of the Premises or any part thereof is taken, requisitioned
or sold in, by or on account of any actual or threatened eminent domain
proceeding or other action by any person having the power of eminent domain or
(ii) if the Premises or any part thereof are damaged or destroyed by fire, flood
or other casualty. Lessor shall appear in any such proceeding or action, to
negotiate, prosecute and adjust any claim for any award, compensation or

22


--------------------------------------------------------------------------------


insurance payment on account of any such damage, destruction, taking,
requisition or sale; and Lessor shall collect any such award, compensation or
insurance payment. All amounts paid in connection with any such damage,
destruction, taking, requisition or sale shall be applied pursuant to this
paragraph 11, and all such amounts (minus the reasonable expense of collecting
such amounts, including any reimbursement for costs and expenses in connection
therewith to which the Master Lessor is entitled pursuant to the Master Lease
and any amount thereof to which the ground lessor under the Ground Lease shall
be entitled), are herein called the Net Proceeds. Lessor shall pay all
reasonable costs and expenses in connection with each such proceeding, action,
negotiation, prosecution and adjustment for which costs and expenses Lessor
shall be reimbursed out of any award, compensation or insurance payment
received. Lessee shall be entitled to participate in any such proceeding,
action, negotiation, prosecution and adjustment. Lessor will not consent to any
award, compensation or insurance payment where any portion of such award,
compensation or insurance payment is made in respect of. Lessee’s interest in
the Premises, without the consent of Lessee, which consent shall not be
unreasonably withheld.

(b) If an occurrence of the character referred to in clauses (i) or (ii) of
paragraph 11(a) shall affect all or a substantial portion of the Land and
Improvements and shall render the Improvements unsuitable for restoration for
continued use and occupancy in Lessee’s business, the Lessee shall, not later
than 90 days after such occurrence, deliver to Lessor and any overlessor
designated by Lessor (i) notice of

23


--------------------------------------------------------------------------------


its intention to terminate this Lease on the next Payment Date (the Termination
Date) which occurs not less than 180 days after the delivery of such notice,
(ii) a certificate of Lessee describing the event giving rise to such
termination and stating that its board of directors has determined that such
event has rendered the Improvements unsuitable for restoration for continued use
and occupancy in Lessee’s business, and (iii) documentation to the effect that
termination of this Lease will not be in violation of any agreement with third
parties then in effect or of appropriate waivers of any such violations. If the
Termination Date occurs during the Initial Term or Primary Term, such notice to
Lessor shall be accompanied by an irrevocable offer by Lessee to purchase on the
Termination Date the interests of Lessor and Master Lessor in the remaining
portion of the Premises and the Net Proceeds, if any, payable in connection with
such occurrence (or the right to receive the same when made, if payment thereof
has not yet been made), at a price determined in accordance with Schedule C. If
either (1) Lessor shall reject such offer by notice given to Lessee not later
than the 20th day prior to the Termination Date or shall be deemed to have
rejected such offer as provided in the next succeeding sentence or (2) the
Termination Date occurs during an Extended Term, this Lease shall terminate on
the Termination Date, except with respect to obligations and liabilities of
Lessee hereunder, actual or contingent, which have arisen on or. prior to the
Termination Date, upon payment by Lessee of all Deferred Rent to and

24


--------------------------------------------------------------------------------


including the Termination Date, and all Rent Payments, additional rent and other
sums then due and payable hereunder to and including the Termination Date, and
the Net Proceeds shall belong to Lessor provided, that, if such termination is
the result of an event of the character described in clause (i) of paragraph
11(a), the Net Proceeds shall be divided between Lessor and Lessee in proportion
to the value of their respective interests in the Premises at the time of the
occurrence of such event. If either the Master Lessor shall reject the offer
required to be made by Lessor in accordance with paragraph 11(b) of the Master
Lease or such offer by Lessor shall be deemed revoked or rescinded as provided
in paragraph 11(b) of the Master Lease, then, for all purposes hereunder and
irrespective of whether Lessor shall have theretofore accepted Lessee’s offer,
Lessor shall conclusively be deemed to have rejected Lessee’s offer in
accord­ance with this paragraph. Unless Lessor shall have rejected such offer or
shall have been deemed to have rejected such offer, in either case in accordance
with this paragraph, Lessor shall be conclusively presumed to have accepted such
offer, and, on the Termination Date, there shall be conveyed to Lessee or its
designee the interests of Lessor and the Master Lessor in the remaining portion
of the Premises, if any, and there shall be assigned to Lessee or its designee
all of the interests of Lessor and the Master Lessor in the Net Proceeds
together with any amounts which Lessor or Master Lessor may have earned on such
Net Proceeds from the date of

25


--------------------------------------------------------------------------------


receipt of such Net Proceeds to the Termination Date, pursuant to and upon
compliance with paragraph 15.

(c) If, after an occurrence of the character referred to in clauses (i) or (ii)
of paragraph 11(a), Lessee does not give notice of its intention to terminate
this Lease as provided in paragraph 11(b), then this Lease shall continue in
full effect, and if such occurrence is during the Initial or Primary Term of the
Lease, Lessee shall rebuild, replace or repair any damage to the Premises caused
by such event in conformity with the requirements of paragraph 10 so as to
restore the Premises (as nearly as practicable, giving due consideration to the
reduction in size of the Premises attributable to condemnation) to the condition
and market value thereof immediately prior to such occurrence. Prior to any such
rebuilding, Lessor and Lessee shall agree on the maximum cost of such rebuilding
(the Restoration Cost). The Restoration Cost shall be paid first out of Lessee’s
own funds to the extent that the Restoration Cost exceeds the Net Proceeds
payable in connection with such occurrence, after which expenditure Lessee shall
be en-titled to receive the Net Proceeds, but only against certificates of
Lessee delivered to Lessor from time to time as such work of rebuilding,
replacement and repair progresses, each such certificate describing the work for
which Lessee is requesting payment and the cost incurred by Lessee in connection
therewith and stating that Lessee has not theretofore received payment for such
work. Lessee may post

26


--------------------------------------------------------------------------------


a bond, satisfactory to Lessor, in an amount equal to that by which the
Restoration Cost exceeds the Net Proceeds. If Lessee posts such bond, the
Restoration Cost shall be paid first out of the Net Proceeds and to the extent
that the Restoration Cost exceeds the Net Proceeds, the balance of the
Restoration Cost shall be paid out of Lessee’s own funds. Any Net Proceeds
remaining after final payment has been made for such work shall be retained by
Lessor in the case of an occurrence of the character referred to in clause (i)
of paragraph 11(a) (provided, however, that if the Restoration Cost is paid
first out of Lessee’s own funds and the Net Proceeds exceed the balance of the
Restoration Cost, there shall be paid to Lessee first out of the remaining Net
Proceeds, to the extent available, an amount equal to that of Lessee’s own funds
paid for the Restoration Cost, and the balance of the remaining Net Proceeds, if
any, shall be retained by Lessor) and shall be paid to Lessee in the event of an
occurrence of the character referred to in clause (ii) of paragraph 11(a). To
the extent that any Net Proceeds in excess of $25,000 remain after restoration
and are retained by Lessor, (i) Schedule C shall be modified by recomputing the.
percentages set forth in Column 2 thereof to reflect at each period therein the
present value of the remaining Rent Payments (reduced as described below) during
the Primary Term of this Lease using a discount rate of 5.236% per semiannual
rental period and by further modifying such percentage so as to reduce any
amounts for which payment is

27


--------------------------------------------------------------------------------


determined pursuant to Schedule C, for the periods following such modification,
by the amount of Deferred Rent (recomputed as determined below) unpaid with
respect to each period following the period in which such modifications are
made; (ii) each Rent Payment payable on and after the first Payment Date
occurring six months or more after the final payment to Lessee for such work
shall be reduced by an amount determined by multiplying each subsequent Rent
Pay­ment by a fraction, the numerator of which shall be the amount so retained,
and the denominator of which shall be an amount determined by subtracting from
the Basic Amount (as defined in Schedule C) all amounts theretofore retained by
Lessor; provided, however, that the reduction of each Rent Payment from year
sixteen through year twenty-five of the Primary Term shall be calculated by
multiplying the. final Rent Payment payable in year fifteen of the Primary Term
by the fraction referred to in this clause (ii); (iii) Fixed Rent thereafter
accruing (m) during the Primary Term of this Lease shall equal the aggregate of
Rent Payments payable during the remainder of the Primary Term (as reduced as
described above) minus the amount of Deferred Rent as of the date of. reduction,
all divided by the number of semi-annual rental periods (including fractions
thereof) thereafter re­maining during the Primary Term of this Lease and (n)
during each Extended Term of this Lease, if any, shall equal the Rent Payment
(as reduced as described above) payable for each rental period during such
Extended Term; and (iv)

28


--------------------------------------------------------------------------------


notwithstanding anything to the contrary contained in this paragraph; (a) the
Fixed Rent and Rent Payments per square foot of the Improvements after the
reductions provided for in clauses (ii) and (iii) of this paragraph 11(c) shall
not be less than the respective Fixed Rent and Rent Payments per square foot
prior to such reduction for each rental period; and, if this clause (iv) results
in an adjustment to Fixed Rent, then (b) the Rent Payments. thereafter payable
during the Primary Term (after the adjustments provided for in clauses (ii) and
(iii) and this clause (iv)) shall each be increased by an equal amount so that
the aggregate Rent Payments thereafter payable shall equal the sum of Fixed Rent
thereafter accruing (after the adjustments provided for in clauses (ii) and
(iii) and this clause (iv) of this. para­graph 11(c)) during the remainder of
the Primary Term of this Lease plus the amount of Deferred Rent as of the date
of the reduction. For purposes of determining the Fixed Rent and Rent Payments
per square foot of the Improvements, the initial square footage of the
Improvements shall be the number of square feet thereof reflected on the most
recent as-built survey obtained by Lessor prior to the commencement of the
Primary Term. In the event of any temporary requisi­tion, this Lease shall
remain in full effect and Lessee shall be entitled to receive the Net Proceeds
allocable to such temporary requisition; except that. such portion of the Net
Proceeds allocable to the period after the expiration or termination of the term
of this Lease shall be paid to

29


--------------------------------------------------------------------------------


Lessor. If the cost of any repairs required to be made by Lessee pursuant to
this paragraph 11(c) shall exceed the amount of the Net Proceeds, the deficiency
shall be paid by Lessee.

12.         Insurance. (a) Lessee will maintain insurance on the Premises of the
following character:

(i)                                                                                 
Insurance against loss by fire, flood, lightning and other risks which at the
time are included under “extended coverage” endorsements, in amounts sufficient
to prevent Lessor, Lessee or Master Lessor from becoming a co-insurer of any
loss but in any event in amounts not less than 100% of the actual replacement
value of the Improvements, exclusive of foundations and excavations.

(ii)                                                                              
General public liability insurance against claims for bodily injury, death or
property damage occurring on, in or about the Premises and adjoining streets and
sidewalks, in the minimum amounts of $2,000,000 for bodily injury or death to
any one person, $3,000,000 for any one accident, and $2,500,000 for property
damage or in such greater amounts as are then customary for property similar in
use to the Premises.

(iii)                                                                           
Workers’ compensation insurance (including employers’ liability insurance, if
requested by Lessor) to the extent required of Lessee by the law of the state in
which the Premises are located and to the extent necessary to protect Lessor and
any overlessor and the Premises against workers’ compensation claims.

(iv)                                                                          
Explosion insurance in respect of any boilers and similar apparatus located on
the Premises in the minimum amount of $250,000 or in such greater amounts as are
then customary for property similar in use to the Premises.

(v)                                                                             
Such other insurance, as may reasonably be requested by Lessor, in such amounts
and against such risks, as is commonly obtained in the case of property similar
in use to the Premises and located in the state in which the Premises are
located, including war-risk insurance when and to the extent obtainable from the
United States Government or any

30


--------------------------------------------------------------------------------


agency thereof.

Such insurance shall be written by companies of nationally recognized financial
standing legally qualified to issue such insurance, and shall name as insured
parties Lessor, any overlessor of Lessor and Lessee as their interests may
appear. Such insurance shall include a waiver by the insurer of its rights, if
any, to be subrogated to claims against lessor under the Ground Lease, Master
Lessor, Lessor and Lessee at Lessee’s expense. If the Premises or any part
thereof shall be damaged or destroyed by fire or other casualty, and if the
estimated cost of rebuilding, replacing or repairing the same shall exceed
$25,000, Lessee promptly shall notify Lessor thereof.

(b) Every such policy (other than any general public liability or workers’
compensation policy) shall bear a mortgagee endorsement in favor of the
mortgagee or beneficiary (whether one or more, the Mortgagee) under each
mortgage, deed of trust or similar security instrument creating a first lien on
the interests of Lessor or any overlessor of Lessor in the Premises (whether one
or more, the Mortgage); and any loss under any such policy shall be payable to
the Mortgagee to be held and applied pursuant to paragraph 11. Every policy
referred to in paragraph 12(a) shall (i) provide that it will not be cancelled
or amended except after 30 days’ written notice to Lessor, any overlessor of
Lessor and the Mortgagee, (ii) provide that it shall not be invalidated by any
act or negligence of Lessor, Lessee, or any person or entity having an interest
in the

31


--------------------------------------------------------------------------------


Premises, nor by occupancy or use of the Premises for purposes more hazardous
than permitted by such policy, nor by any foreclosure or other proceedings
relating to the Premises, nor by change in title to or ownership of the
Premises, and (iii) include effective waiver by the insurer of all claims for
premiums against all insured parties thereunder (other than Lessee or any
affiliate of Lessee providing such insurance).

(c) Lessee. shall deliver to the Lessor, any overlessor of Lessor and the
Mortgagee originals of the applica­ble insurance policies or original or
duplicate certificates of insurance, satisfactory to Lessor, any overlessor of
Les­sor and the Mortgagee, evidencing the existence of all insurance which is
required to be maintained by Lessee hereunder, such delivery to be made (i)
promptly after the execution and delivery hereof and (ii) at least 30 days prior
to the expiration of any such insurance. Lessee shall, within thirty (30) days
of receiving the same, deliver to the Lessor and the Mortgagee originals or
copies of any amendments affecting the premises or the insurance policies or
original or duplicate certificates of insurance referred to in the immediately
preceding sentence. Lessee shall not ob­tain or carry separate insurance
concurrent in form or con­tributing in the event of loss with that required by
this paragraph 12 unless Lessor, any overlessor of Lessor and the Mortgagee are
each a named insured therein, with loss payable as provided herein. Lessee shall
immediately notify Lessor whenever any such separate insurance is obtained and
shall deliver to the

32


--------------------------------------------------------------------------------


Lessor, any overlessor of Lessor and the Mortgagee the policies or certificates
evidencing the same. Any insurance required hereunder may be provided under
blanket policies provided that the Premises are specified therein.

(d) Notwithstanding the provisions of this para­graph 12, so long as this Lease
remains in effect and the net worth of the Guarantor (as hereinafter defined) is
not less than $2,500,000,000, then and in such event, Lessee may, upon notice to
Lessor, elect to self-insure against any or all of the risks described in
paragraph 12(a) and shall not be required to maintain any such insurance
hereunder and the provisions of this paragraph 12 shall not apply to any such
insurance maintained by Lessee. Any notice of such election by Lessee shall set
forth the type of insurance and the amount thereof which Lessee desires to
self-insure and a certification by Lessee that its net worth at the time of such
election is then and will thereafter be at least the minimum amount set forth in
the first sentence of this paragraph 12(d).

(e) If Lessee elects to self-insure in accordance with the provisions of
paragraph 12(d) and in the event of an occurrence of the character referred to
in clause (ii) of paragraph 11(a) then, in any such event, Lessee shall deliver
to Lessor, if required pursuant to the provisions of paragraph 11 to deliver the
proceeds of insurance to Lessor, an amount equal to the amount which would have
been provided had Lessee not elected to self-insure and maintained insurance in
accordance with the provisions of this paragraph

33


--------------------------------------------------------------------------------


12. Said amount shall be deemed Net Proceeds (as such term is defined in
paragraph 11(a) and shall be subject to the provisions with respect thereto
contained in paragraph 11. At all other times, Lessee shall maintain or cause to
be maintained insurance in accordance with the provisions of paragraph 12.

(f) The requirements of this paragraph 12 shall not be construed to negate or
modify Lessee’s obligations under paragraph 8.

13.         Right of First Refusal. Lessor hereby irrevocably assigns to Lessee
all of Lessor’s rights to purchase the interests of the Master Lessor in the
Premises pursuant to paragraph 13 of the Master Lease, or, if Lessor shall then
own the interests of the Master Lessor in the Premises and at any time during
the term of this Lease including Extended Terms, Lessor shall receive and be
willing to accept a bona fide offer from a third party to purchase Lessor’s
interests in the Premises, other than a bid to offer to pur­chase such interests
at any sale incidental to the exercise of any remedy provided for in the
Mortgage, or if Lessor shall offer to sell its interests in the Premises to any
third party, Lessor shall promptly transmit to Lessee a written offer to sell
such interests to Lessee upon the same terms and conditions as are set forth in
the third party offer or its offer to a third party, as the case may be
(together with a statement of Lessor’s willingness to accept such offer),
together with a true copy

34


--------------------------------------------------------------------------------


of such offer (which shall set forth the name of the offeror), and shall give
Lessee 60 days to accept such offer. If Lessee shall accept such offer by
written notice to such Lessor within such time, the offer and acceptance shall
constitute a contract between them for the sale by Lessor and the purchase by
Lessee of Lessor’s interests in the Premises. On the date of such purchase, if
no event of default hereunder shall have occurred and be continuing, Lessor
shall convey and assign to Lessee Lessor’s interests in the Premises against
payment of the sale price therefor, provided that such assignment shall be made
subject to this Lease, and this Lease shall continue in full force and effect.
If Lessee shall fail to accept such offer within such time, Lessor, within 60
days of the expiration of such time, shall be free to contract to sell its
interests in the Premises on terms no less favorable to Lessor than the terms
set forth in the third party offer or the offer to sell to a third party, as the
case may be, provided that such contract to sell shall be made subject to this
Lease. Lessor shall advise Lessee at least 30 days prior to the transfer of
title to a third party of the identity of such third party (unless such third
party was identified with the copy of the offer transmitted to Lessee). Lessor
agrees that it will not sell its interests in the Premises to any third party
involved in the manufacture, extrusion or drawing of wire or wire products or if
Lessee shall determine in good faith that its security clearance or the security
clearance of United

35


--------------------------------------------------------------------------------


Technologies Corporation, Lessee’s guarantor, under the Industrial Security
Regulations of the Department of Defense or any other applicable government
agency would be adversely affected by sale to any proposed purchaser and shall
so notify Lessor in writing setting forth the basis of such determination then
Lessor shall be prohibited from making a sale of its interests in the Premises
to such purchaser. The rights assigned and created hereby are exercisable only
so long as this Lease is in effect; and Lessor and Lessee agree that Lessee
shall exercise such rights only if Lessee is not in default hereunder. The
rights assigned hereby shall expire upon the termination or expiration of this
lease.

14.         Uneconomic Use. (a) If the Premises shall have become uneconomic or
unsuitable for continued use and occupancy in Lessee’s business, and if Lessee
has discontin­ued use thereof or decided to discontinue use thereof, then Lessee
may on or after the first day of the eleventh year of the Primary Term give
notice to Lessor of its intention to terminate this Lease on any Payment Date
(the Termination Date) during the Primary Term specified in such notice which
occurs not less than 210 days after the giving of such notice. Such notice shall
also include (i) an irrevocable offer by Lessee to purchase the interests of
Lessor and the Master Lessor in the Premises on the Termination Date at a price
determined in accordance with Schedule C, (ii) a cer­tification by a Vice
President of Lessee and dated currently stating that Lessee has determined that
the Premises have become

36


--------------------------------------------------------------------------------


uneconomic or unsuitable for continued use and occu­pancy in Lessee’s business
and that Lessee has discontinued use thereof, or will discontinue use thereof,
not later than the Termination Date for a period of at least 2 years thereafter,
and (iii) documentation. to the effect that termina­tion of this Lease will not
be in violation of any operating agreement then in effect, if any.

If Lessor shall reject such offer by notice given to Lessee not later than the
30th day prior to the Termina­tion Date or shall be deemed to have rejected such
offer as provided in the next succeeding sentence, this Lease shall terminate on
the Termination Date, except with respect to obligations and liabilities of
Lessee hereunder, actual or contingent, which have arisen on or prior to the
Termination Date, upon payment by Lessee of all Deferred Rent to and including
the Termination Date, and all Rent Payments, all additional rent and all other
sums then due and payable hereunder to and including the Termination Date. If
the Master Lessor shall reject the offer required to be made by Lessor in
accordance with paragraph 14(a) of the Master Lease, then, for all purposes
hereunder and irrespective of whether Lessor shall have theretofore accepted
Lessee’s offer, Lessor shall conclusively be deemed to have rejected Lessee’s
offer in accordance with this paragraph. Unless Lessor shall have rejected such
offer or shall have been deemed to have rejected such offer, in either case in
accordance with this paragraph, Lessor shall be conclusively

37


--------------------------------------------------------------------------------


presumed to have accepted such offer, and on the Termination Date, there shall
be assigned and conveyed to Lessee or its designee the interests of Lessor and
the interests of the Master Lessor in the Premises pursuant to and upon
compliance with para­graph 15.

(b) If the interests in the Premises are assigned and conveyed to Lessee or its
designee pursuant to this paragraph 14, neither Lessee nor any subsidiary or
affiliate of Lessee shall use the Premises for a period of two years thereafter,
which obligation shall survive the termination of this Lease.

15.         Procedure Upon Purchase. (a) Except in connection with a purchase
pursuant to paragraph 13, if Lessee shall purchase any interests in the Premises
or any portion thereof pursuant to this Lease, Lessor need not convey or cause
to be conveyed any better title thereto than existed in Lessor with respect to
its interests in the Premises and/or in Master Lessor with respect to its
interests in the Premises, in each case on the date of the commencement of the
Initial Term, and Lessee or its designee shall accept such title, subject,
however, to the state of title to the Premises on the date on which this Lease
commenced; the con­dition of the Premises on the date of purchase; all charges,
liens, security interests and encumbrances on the Premises and all applicable
Legal Requirements, but free of (i) the lien of the Mortgage; (ii) charges,
liens, security interests and encumbrances resulting from acts of Lessor or the
Master Lessor taken without the

38


--------------------------------------------------------------------------------


consent of Lessee; and (iii) the Master Lease.

(b) Upon the date fixed for any purchase of any interest in the Premises or any
portion thereof hereunder, Lessee shall pay the purchase price therefor
specified herein, together with all Rent Payments, Deferred Rent, additional
rent and other sums then due and payable hereunder to and including such date of
purchase, and there shall be delivered to Lessee a special warranty deed to or
other conveyance of the interests in the Premises or portion thereof then being
sold to Lessee and any other instruments necessary to convey the title thereto
described in this paragraph 15 and to assign any other property then required to
be assigned to Lessee pursuant hereto. Lessee shall pay all charges incident to
such conveyance and assignment, including reasonable counsel fees (except
counsel fees attributable to clearing title), escrow fees, recording fees, title
insurance premiums and all applicable taxes (other than any income (including
capital gains) or franchise taxes of Lessor or Master Lessor) which may be
imposed by reason of such conveyance and assignment and the delivery of said
deed and other instruments, and all amounts payable by Lessor pursuant to
paragraph 15(b) of the Master Lease. Upon the completion of any purchase of the
entire interest of Lessor in the Premises or of the entire interests of Lessor
and Master Lessor in the Premises, as the case may be (but not of any lesser
interest than the entire interest of Lessor in the Premises or of the entire
interests of Lessor and Master Lessor in the Premises, as the case may be) but
not prior thereto (whether or not any

39


--------------------------------------------------------------------------------


delay or failure in the comple­tion of such purchase shall be the fault of
Lessor), this Lease shall terminate, except with respect to obligations and
liabilities of Lessee hereunder, actual or contingent, which have arisen on or
prior to such date of purchase. This paragraph 15(b) does not apply to a
purchase upon the exercise of the right of first refusal contained in paragraph
13.

16.           Assignment and Subletting. Lessee may sublet the Premises or
assign its interest hereunder during the Initial Term, the Primary Term and any
Extended Term of this Lease, provided that each assignment or sublease shall
ex­pressly be made subject to the provisions hereof. No such assignment or
sublease shall modify or limit any right or power of Lessor hereunder or affect
or reduce any obligation of Lessee hereunder, and all such obligations shall
continue in full effect as obligations of a principal and not of a guarantor or
surety, as though no assignment or subletting had been made. No such assignment
or subletting shall be made if such assignment or subletting would release or
reduce the obligations of the Guarantor under the Guaranty, dated as of the date
hereof (herein, as amended or supple­mented from time to time, called the
Guaranty), from Guaran­tor to Lessor relating to this Lease.

Neither this Lease nor the term hereby demised shall be mortgaged by Lessee, nor
shall Lessee mortgage or pledge its interest in any sublease of the Premises or
the rentals payable thereunder. Any such mortgage or pledge, and any sublease or
assignment made otherwise than as permitted

40


--------------------------------------------------------------------------------


by this paragraph 16, shall be void. Lessee shall, within 10 days after the
execution of any such sublease or assignment, deliver a conformed copy thereof
to Lessor.

17.           Permitted Contests. Lessee shall not be required, nor shall Lessor
have the right, to pay, discharge or remove any tax, assessment, levy, fee, rent
(except Rent Payments, Deferred Rent or additional rent or other sums due
hereunder payable to or for the benefit of Lessor, or any rent payable to the
ground lessor under the Ground Lease), charge, lien, or encumbrance, or to
comply with any Legal Requirement applicable to the Premises or the use thereof,
as long as Lessee shall contest, in good faith and with diligence, the
existence, amount or validity thereof by appropriate proceedings which shall
prevent the collection of or other realization upon the tax, assessment, levy,
fee, rent, charge, lien or encumbrance so contested, and which also shall
prevent the sale, forfeiture or loss of the Premises or any Fixed Rent, Deferred
Rent or Rent Payment, or any additional rent or other sum required to be paid
by. Lessee hereunder, or any amounts payable by lessee under the Master Lease,
to satisfy the same or Legal Requirements, and which shall not affect the
payment of any Fixed Rent, Deferred Rent or Rent Payment, any additional rent or
any other sum required to be paid by Lessee hereunder, or any amounts payable by
lessee under the Master Lease; provided that such contest shall not subject
Lessor, Master Lessor or any assignee of their respective interests in the
Premises including without limitation their respective

 

41


--------------------------------------------------------------------------------


interests in this Lease and the Master Lease (including any person or entity
having a beneficial interest in such interests), to the risk of any criminal
liability or any material civil liability. Lessee shall give such reasonable
security as may be demanded by Lessor, Master Lessor or the Mortgagee to insure
ultimate payment of such tax, assessment, levy, fee, rent, charge, lien, or
encumbrance and compliance with Legal Requirements and to prevent any sale or
forfeiture of the Premises, any Fixed Rent, Deferred Rent or Rent Payment, any
additional rent or any other sum required to be paid by Lessee hereunder, or any
amounts required to be paid by lessee under the Master Lease by reason of such
non-payment or noncompliance.

18.         Conditional Limitations; Default Provisions.

(a) Any of the following occurrences or acts shall constitute an event of
default under this Lease; (i) failure to (1) make any Rent Payment or pay any
Deferred Rent, additional rent or other sum as and when required to be paid by
Lessee hereunder and such failure shall continue for 8 days after notice to
Lessee of such failure or (2) observe or perform any other provision hereof and
such failure shall continue for 28 days after notice to Lessee of such failure
(provided, that in the case of any such default which cannot be cured by the
payment of money and cannot with diligence be cured within such 28-day period,
if Lessee shall commence promptly to cure the same and thereafter prosecute the
curing thereof with diligence, the time within which such default may be cured

42


--------------------------------------------------------------------------------


shall be extended for such period as is necessary to complete the curing thereof
with diligence); or (ii) if any representation or warranty of Lessee set forth
in any notice, certificate, demand or request pursuant hereto shall prove to be
incorrect in any material and adverse respect as of the time when the same shall
have been made, and the facts shall not be conformed to such representation or
warranty promptly after written notice to Lessee of such inaccuracy and Lessor
or Master Lessor shall not be restored promptly after such notice to the
position it would have enjoyed had any loss or detriment suffered by it as a
result of such inaccuracy not occurred; or (iii) if Lessee shall become a debtor
in a case filed under Chapter 7 of the Bankruptcy Code, or in a case filed under
Chapter 11 of the Bankruptcy Code, or in a case filed under Chapter 7 of the
Bankruptcy Code which is transferred to Chapter 11; or if Lessee shall file a
petition in bankruptcy or for reorganization or for an arrangement pursuant to
any federal or state bankruptcy law or any similar federal or Mate law, or shall
be adjudicated a bankrupt or become insolvent or shall make an assignment for
the benefit of creditors or shall admit in writing its inability to pay its
debts generally as they become due, or if a petition or answer proposing the
adjudication of Lessee as a bankrupt or its reorganization pursuant to any
federal or state bankruptcy law or any similar federal or state law shall be
filed in any court and Lessee shall consent to or acquiesce in the filing
thereof or such petition or answer shall not be

43


--------------------------------------------------------------------------------


discharged or denied within 120 days after the filing thereof; or (iv) if a
receiver, trustee or liquidator of Lessee or of all or substantially all of the
assets of Lessee or of the Premises or Lessee’s estate therein shall be
appointed in any proceeding brought by Lessee, as the case may be, or if any
such receiver, trustee or liquidator shall be appointed in any proceeding.
brought against Lessee and shall not be discharged within 120 days after such
appointment, or if Lessee shall consent to or acquiesce in such appointment; or
(v) if the Premises shall have been left unoccupied and unattended for a period
of 30 days; or (vi) if as a result of a default by Lessee hereunder the lessor
under the Ground Lease shall have the right to terminate or to re-enter and take
possession of the premises leased thereunder.

(b) If an event of default shall have happened and be continuing, Lessor shall
have the right to give Lessee notice of Lessor’s termination of the term of this
Lease. Upon the giving of such notice, the term of this Lease and the estate
hereby granted shall expire and terminate on such date as fully and completely
and with the same effect as if such date were the date herein fixed for the
expiration of the term of this Lease, and all rights of Lessee hereunder shall
expire and terminate, but Lessee shall remain liable as hereinafter provided.

(c) If an event of default shall have happened and be continuing, Lessor shall
have the immediate right, whether or not the term of this Lease shall have been
terminated

44


--------------------------------------------------------------------------------


pursuant to paragraph 18(b), to re-enter and repossess the Premises by summary
proceedings, ejectment, any other legal action or in any lawful manner Lessor
determines to be necessary or desirable and the right to remove all persons and
property therefrom. Lessor shall be under no liability by reason of any such
re-entry, repossession or removal. No such re-entry or repossession of the
Premises shall be construed as an election by Lessor to terminate the term of
this Lease unless a notice of such termination is given to Lessee pursuant to
paragraph 18(b), or unless such termination is decreed by a court or other
governmental tribunal of competent jurisdiction.

(d) At any time or from time to time after the re-entry or repossession of the
Premises pursuant to para­graph 18(c), whether or not the term of this Lease
shall have been terminated pursuant to paragraph 18(b). Lessor may (but shall be
under no obligation to) relet the Premises for the account of Lessee, in the
name of Lessee or Lessor or otherwise, without notice to Lessee, for such term
or terms and on such conditions and for such uses as Lessor, in its absolute
discretion, may determine. Lessor may collect and receive any rents payable by
reason of such reletting. Les­sor shall not be liable for any failure to relet
the Prem­ises or for any failure to collect any rent due upon any such
reletting.

(e) No expiration or termination of the term of this Lease pursuant to paragraph
18(b), by operation of law or otherwise, and no re-entry or repossession of the
Premises pursuant to paragraph 18(c) or otherwise, and no reletting of

45


--------------------------------------------------------------------------------


the Premises pursuant to paragraph 18(d) or otherwise, shall relieve Lessee of
its liabilities and obligations hereunder, all of which shall survive such
expiration, termination, re-entry, repossession or reletting.

(f) In the event of any expiration or termination of the term of this Lease or
re-entry or repossession of the Premises by reason of the occurrence of any
event of default, Lessee will pay to Lessor all Deferred Rent and all Rent
Payments to and including the date of such expiration, termination, re-entry or
repossession, and all additional rent and other sums required to be paid by
Lessee to and including the date of such expiration, termination, re-entry or
repossession; and, thereafter, Lessee shall, until the end of what would have
been the term of this Lease in the absence of such expiration, termination,
re-entry or repossession, and whether or not the Premises shall have been
re-let, be liable to Lessor for, and shall pay to Lessor, as liquidated and
agreed current damages: (i) all Rent Pay­ments (increased by the amount of
Deferred Rent allocable to each payment period through the 15th year of the
Primary Term of this Lease and reduced after the 15th year of the Primary Term
of this Lease by that portion of such Rent Pay­ment which constitutes Deferred
Rent actually paid pursuant to the first sentence of this paragraph 18 (f)),
additional rent and other sums which would be payable under this Lease by Lessee
in the absence of such expiration, termination, re-entry or repossession, less
(ii) the net proceeds, if any, of any reletting effected for

46


--------------------------------------------------------------------------------


the account of Lessee pursuant to paragraph 18(d), after deducting from such
proceeds all expenses of Lessor and Master Lessor in connection with such
reletting (including, but not limited to all re-possession costs, brokerage
commissions, reasonable attor­neys’ fees and expenses, employees’ expenses,
alteration costs and expenses of preparation for such reletting). Les-see will
pay such current damages on the days on which Rent Payments would be payable
under this Lease in the absence of such expiration, termination, re-entry or
repossession, and Lessor shall be entitled to recover the same from Lessee on
each such day.

(g) At any time after any such expiration or termination of the term of this
Lease or re-entry or repossession of the Premises by reason of the occurrence of
an event of default, whether or not Lessor shall have collected any current
damages pursuant to paragraph 18(f), Lessor shall be entitled to recover from
Lessee, and Lessee will pay to Lessor on demand, as and for liquidated and
agreed final damages for Lessee’s default and in lieu of all current damages
beyond the date of such demand (it being agreed that it would be impracticable
or extremely difficult to fix the actual damages), an amount equal to the
excess, if any, of (a) the aggregate of all Rent Payments under this Lease (less
any Deferred Rent actually paid pursuant to paragraph 18(f)), plus additional
rent and other sums which would be payable under this Lease, in each case from
the date of such demand (or, if it be earlier, the date to which Lessee shall
have satisfied

47


--------------------------------------------------------------------------------


in full its obligations under paragraph 18(f) to pay current damages) for what
would be the then unexpired term of this Lease in the absence of such
expiration, termination, re-entry or repossession, discounted at the rate of 5%
per annum over (b) the then fair rental value of the Premises, discounted at the
rate of 5% per annum for the same period. If any law shall limit the amount of
such liquidated final damages to less than the amount above agreed upon, Lessor
shall be entitled to the maximum amount allowable under such law.

(h) (1) In the event that Lessee shall become a debtor under Chapter 7 of the
Bankruptcy Code and Lessee’s trustee or Lessee shall elect to assume this Lease
for the purpose of assigning the same or otherwise, such election and assignment
may be made only if the provisions of sub-paragraphs (2) (i) through (iv) and
subparagraph (3) (i) of this paragraph 18(h) are satisfied as if the election to
assume were made in a case filed under Chapter 11 of the Bankruptcy Code. If
Lessee or Lessee’s trustee shall fail to elect to assume this Lease within 120
days after the filing of such petition or such additional time as provided by
the court within such 120-day period, this Lease shall be deemed to have been
rejected. Immediately upon such failure or upon a rejection of this Lease by
Lessee or Lessee’s trustee, Lessor shall be entitled to possession of the
Premises without further obligation to Lessee or Lessee’s trustee and this
Lease, upon the election of Lessor, shall terminate, but Lessor’s right to
receive damages or liquidated damages pursuant to this paragraph 18 in

48


--------------------------------------------------------------------------------


any such proceeding shall survive.

(2) In the event that the Lessee shall become a debtor in a case filed under
Chapter 11 of the Bankruptcy Code, or in a case filed under Chapter 7 of the
Bankruptcy Code which is transferred to Chapter 11, Lessee’s trustee or Lessee,
as debtor-in-possession, must elect to assume this Lease within 120 days from
the date of filing of the petition under Chapter 11 or the transfer thereto, or
Lessee’s trustee or Lessee, as debtor-in-possession, shall be deemed to have
rejected this Lease. In the event that Lessee, Les­see’s trustee or Lessee, as
debtor-in-possession, has failed to perform all of Lessee’s obligations under
this Lease within the time periods (excluding grace periods) required for such
performance, no election by Lessee’s trustee or Lessee, as debtor-in-possession,
to assume this Lease, whether under Chapter 7 or Chapter 11, shall be permitted
or effective unless each of the following conditions has been satisfied:

(i)                 Lessee’s trustee or Lessee, as debtor-in-possession, has
cured all defaults, under the Lease, or has pro­vided Lessor with Assurance (as
defined below) that it will cure, all defaults susceptible of being cured by the
payment of money within 10 days from the date of such assumption and that it
will cure all other defaults under this Lease which are susceptible of being
cured by the performance of any act promptly and with diligence and continuity
after the date of such assumption.

 

49


--------------------------------------------------------------------------------


(ii)                   Lessee’s trustee or Lessee, as debtor-in-possession, has
compensated, or has provided Lessor with Assur­ance that within 10 days from the
date of such assumption Lessor will be compensated for any actual pecuniary loss
incurred by Lessor arising from the default of Lessee, Lessee’s trustee or
Lessee, as debtor-in-possession.

(iii)                  Lessee’s trustee or Lessee, as debtor-in-possession, has
provided Lessor with Assurance of the future performance of each of the
obligations under this Lease of Lessee.

(iv)                  Such assumption will not breach or cause a default under
any provision of any other lease, Mortgage, financing agreement or other
agreement by which Lessor is bound relating to the Premises or any Legal
Requirements.

For purposes of this paragraph 18(h), Lessor. and Lessee acknowledge that
“Assurance” shall mean no less than: (A) Lessee’s trustee or Lessee, as
debtor-in-possession, has and will continue to have sufficient unencumbered
assets af­ter the payment of all secured obligations and administrative expenses
to assure Lessor that sufficient funds will be available to fulfill the
obligations of Lessee under this Lease and (B) there shall have been deposited
with Lessor, or the Bankruptcy Court shall have entered an order segre­gating
sufficient cash payable to Lessor, and/or Lessee’s trustee or Lessee, as
debtor-in-possession, shall have granted a valid and perfected first lien and
security inter­est and/or mortgage in property of Lessee, Lessee’s trustee or
Lessee, as debtor-in-possession,

50


--------------------------------------------------------------------------------


acceptable as to value and kind to Lessor and Lessor’s assignees, if any, to
secure to Lessor the obligation of Lessee, Lessee’s trustee or Lessee,-as
debtor-in-possession, to cure the defaults under this Lease, monetary and/or
non-monetary, within the time periods set forth above.

(3) In the event that this Lease is assumed in accordance with paragraph
18(h)(2) hereof and thereafter Lessee is liquidated or files or has filed
against it a subsequent petition under Chapter 7 or Chapter 11 of the Bankruptcy
Code, then Lessor may, at its option, terminate this Lease and all rights of
Lessee hereunder, by giving Lessee notice of its election to so terminate within
30 days after the occurrence of any such event.

(4) If Lessee’s trustee or Lessee, as debtor-in-possession, has assumed the
Lease pursuant to the terms and provisions of subparagraphs (1) or (2) of this
paragraph 18(h) for the purpose of assigning (or elects to assign) this Lease,
this Lease may be so assigned only if the intended assignee has provided
adequate assurance of future performance of all of the terms, covenants and
conditions of this Lease to be performed by Lessee. As used herein “adequate
assurance of future performance” shall mean that no less than each of the.
following conditions has been satisfied:

(i)                   The intended assignee has furnished Lessor and Lessor’s
assignee, if any, with a current financial statement audited by a certified
public accountant indicating a net worth and working capital in amounts which
are sufficient to assure

51


--------------------------------------------------------------------------------


the future performance by such assignee of Lessee’s obligations under this Lease
or a guarantee, in form and substance satisfactory to Lessor and Lessor’s
assignees, if any, from one or more persons with a net worth equal to or in
excess of $200,000,000.

(ii)                Lessor has obtained all consents or waivers from others
required under any lease, Mortgage, financing arrangement or other agreement by
which Lessor is bound to permit Lessor to consent to such assignment.

(iii)                The proposed assignment will not release or impair any
guarantee of the obligations of Lessee (including the Guarantor and the proposed
assignee) under this Lease.

(5) When, pursuant to the Bankruptcy Code, Lessee’s trustee or Lessee, as
debtor-in-possession, shall be obliged to pay reasonable use and occupancy
charges for the use of the Premises, such charges shall not be less than the
Rent Payments, additional rent and other monetary obligations for real estate
taxes, insurance and other charges payable by Lessee under this Lease.

(6) Except as otherwise provided by law or herein, neither the whole nor any
portion of Lessee’s interest in this Lease or its estate in the Premises shall
pass to any trustee, receiver, assignee for the benefit of credi­tors, or any
other person or entity, unless Lessor shall have consented to such transfer in
writing. No acceptance by Lessor of rent or any other payments from any such
trustee, receiver, assignee, person or other entity shall be deemed to
constitute such

52


--------------------------------------------------------------------------------


consent by Lessor nor shall it be deemed a waiver of Lessor’s right to terminate
this Lease for any transfer of Lessee’s interest under this Lease without such
consent.

(7) In the event of an assignment of Lessee’s interests pursuant to this
paragraph 18(h), the right of such assignee to extend the term of this Lease for
an extended term beyond the then term of this Lease shall be extinguished.

(8) The occurrence of any of the following events with respect to United
Technologies Corporation, the guarantor of the obligations of Lessee under this
Lease pursuant to that certain Amended and Restated Guaranty from United
Technologies Corporation (herein, together with any corporation succeeding
thereto by consolidation, merger or acquisition of its assets substantially as
an entirety called the Guarantor) shall be deemed an event of default for
purposes of this paragraph 18 and shall entitle Lessor to. exercise the rights
and remedies available to Lessor under such paragraph:

(i)           if Guarantor shall file a petition in bankruptcy or for
reorganization or for arrangement, or be adjudicated a bankrupt or become
insolvent or become a debtor under the Bankruptcy Code or any state bankruptcy
or insolvency law or any similar provisions of any future federal or state
bankruptcy or insolvency statute; or (ii) if Guarantor shall make an assignment
for the benefit of creditors or admit in writing Guarantor’s inability to pay
its debts generally as they become due; or (iii) if a petition or answer
proposing the adjudication of Guarantor as bankrupt or

53


--------------------------------------------------------------------------------


a debtor or as insolvent or the reorganization of Guarantor pursuant to any
present or future federal or state bankruptcy or insolvency code or law shall be
filed and Guarantor shall consent to or acquiesce in the filing thereof or in
such petition or answer or fail to vacate or discharge the same within 120 days
after filing thereof; or (iv) if a receiver, trustee or liquidator of Guarantor
or all or substantially all of Guarantor’s assets shall be appointed in any
proceeding brought by Guarantor or if Guarantor shall fail to cause the
discharge of such appointment within 120 days after such appointment in any
proceeding brought against Guarantor or if Guarantor shall consent to or
acquiesce in such appointment in any proceeding brought by Guarantor or if
Guarantor shall fail to cause the vacating or discharge of such appointment
within 120 days after such appointment in any proceeding brought against
Guarantor or if Guarantor shall consent to or acquiesce in such appointment in
any proceeding brought against Guarantor; or (v) if any representation or
warranty of Guarantor set forth in any notice, certificate, demand or request
under, pursuant to or in connection with the Guaranty shall prove to be
incorrect in any material and adverse respect as of the time the same shall have
been made, and the facts shall not be conformed to such representation or
warranty promptly after written notice to Guarantor of such inaccuracy and
Lessor or Master Lessor shall not be restored promptly after such notice to the
position it would have enjoyed had any loss or detriment suffered by it as a
result

54


--------------------------------------------------------------------------------


of such inaccuracy not occurred; or (vi) if Guarantor fails to deliver any
financial statements, reports, proxy statements or registration statements in
accordance with paragraph 7 of the Guaranty and such failure shall continue for
30 days after notice to Guarantor of such failure.

19.         Additional Rights of Lessor. (a) No right or remedy hereunder shall
be exclusive of any other right or remedy, but shall be cumulative and in
addition to any other right or remedy hereunder or now or hereafter existing.
Failure to insist upon the strict performance of any provision hereof or to
exercise any option, right, power or remedy contained herein shall not
constitute a waiver or relinquishment thereof for the future. Receipt by Lessor
of any Rent Payments, Deferred Rent, additional rent or other sum payable
hereunder with knowledge of the breach of any provision hereof shall not
constitute waiver of such breach, and no waiver by Lessor of any provision
hereof shall be deemed to have been made unless made in writing. Lessor shall be
entitled to injunctive relief in case of the violation, or attempted or
threatened violation, of any of the provisions hereof, or to a decree compelling
performance of any of the provisions hereof, or to any other remedy allowed to
Lessor by law.

(b) Lessee hereby waives and surrenders for itself and all those claiming under
it, including creditors of all kinds, (i) any right and privilege which it or
any of them may have to redeem the Premises or to have a continu­ance of this
Lease after termination of Lessee’s right of occupancy

55


--------------------------------------------------------------------------------


by order or judgment of any court or by any legal process or writ, or under the
terms of this Lease, or after the termination of the term of this Lease as
herein provided, and (ii) the benefits of any law which exempts property from
liability for debt or for distress for rent.

(c) If Lessee shall be in default in the performance of any of its obligations
hereunder, Lessee shall pay to Lessor, on demand, all expenses incurred by
Lessor and Master Lessor as a result thereof, including reasonable attorneys’
fees and expenses. If Lessor and/or Master Lessor shall be made a party to any
litigation commenced against Lessee and Lessee shall fail to provide Lessor and
Master Lessor with counsel approved by each and pay the expenses thereof, Lessee
shall pay all costs and reasonable attor­neys’ fees and expenses incurred by
Lessor and Master Lessor in connection with such litigation.

20.         Notices, Demands and Other Instruments. All notices, offers,
consents and other instruments given pursu­ant to this Lease shall be in writing
and shall be validly given when hand delivered or sent by a courier or express
service guaranteeing overnight delivery, (a) if to Lessor, addressed to it at
its address set forth above, (b) if to Lessee, addressed to Lessee at its
address set forth above and (c) in all cases, with a copy to the Master Lessor,
addressed to the Master Lessor c/o Proskauer Rose Goetz & Mendelsohn, 300 Park
Avenue, New York, New York 10022, Attention: Managing Clerk. Lessor, Lessee and
Master Lessor each may from time to time

56


--------------------------------------------------------------------------------


specify, by giving 15 days’ notice to each other party, (i) any other address in
the United States as its address for purposes of this Lease and (ii) any other
person or entity that is to receive copies of notices, offers, consents and
other instruments hereunder.

21.         Estoppel Certificates. Lessee will, from time to time, upon 20 days’
prior request by Lessor, exe­cute, acknowledge and deliver to Lessor a
certificate of Lessee stating that this Lease is unmodified and in full effect
(or, if there have been modifications, that this Lease is in full effect as
modified, and setting forth such modifications) and the dates to which any Rent
Payments, Deferred Rent, additional rent and other sums payable hereunder have
been paid, and either stating that to the knowledge of the signer of such
certificate no default exists hereunder or specifying each such default of which
the signer has knowledge and whether or not Lessee is still occupying and
operating the Premises. Any such certificate may be relied upon by any
prospective mortgagee or purchaser of the Premises.

22.         No Merger. There shall be no merger of this Lease or of the
leasehold estate hereby created with any of the Ground Lease, the Master Lease
or the fee estate in the Premises by reason of the fact that the same. person
acquires or holds, directly or indirectly, this Lease or the leasehold estate
hereby created or any interest herein or in such leasehold estate as well as any
of (a) the Ground Lease or the leasehold estate thereby created or any interest
in the Ground Lease or such leasehold estate or (b) the Master Lease or the

57


--------------------------------------------------------------------------------


leasehold estate thereby created or any interest in the Master Lease or such
leasehold estate or (c) the fee estate in the Premises or any interest in such
fee estate.

23.         Surrender. Upon the expiration or termina­tion of the Primary Term,
or if exercised, any Extended Term, Lessee shall surrender the Premises to
Lessor in the condition in which the Premises were originally received from
Lessor, except as repaired, rebuilt, restored, altered or added to as permitted
or required hereby and except for ordinary wear and tear. Lessee shall remove
from the Premises on or prior to such expiration or termination all property
situated thereon which is not owned by Lessor, and shall repair any damage
caused by such removal. Property not so removed shall become the property of
Lessor, and Lessor may cause such property to be removed from the Premises and
disposed of, but the cost of any such removal and disposition and of repairing
any damage caused by such removal shall be borne by Lessee.

24.         The Ground Lease. (a) All rights of Lessee and Lessor under this
Lease are subject to the covenants, terms and conditions of the Amended and
Restated Ground Lease, dated as of January 15, 1985 (the “Ground Lease”),
between Essex Group, Inc., as lessor, and Master Lessor, as lessee, thereunder,
and the Master Lease. Lessee will duly and punctually observe and perform all
covenants, terms and conditions imposed by the Ground Lease upon the lessee
thereunder, including, without limitation, the payment of all fixed rent,
additional rent, and any other sums payable under or pursuant to the Ground
Lease,

58


--------------------------------------------------------------------------------


to the end that lessee under the Ground Lease and Lessor shall have no
responsibility for compliance with the provisions of the Ground Lease and shall
be exonerated and held harmless from all liability thereunder; provided,
however, that Lessee’s obligations under this paragraph 24(a) shall not be
greater than the obligations imposed by the Ground Lease upon the lessee
thereunder. Lessee shall give Lessor notice of any uncured default under the
Ground Lease at least 20 days prior to the expiration of any applicable grace
period for the curing of such default, and thereafter Lessor shall be entitled
to enter upon the Premises to the extent that such entry is necessary for the
curing of such default by Lessor.

(b) If any event shall occur which, pursuant to the terms of the Ground Lease,
with or without the passage of time, shall enable the ground lessee under such
Ground Lease to terminate the same, Lessee shall notify Lessor and the
Mortgagee, if any, of such event within 5 days after Lessee shall have become
aware of the occurrence thereof. Notwithstanding any such right of termination,
Lessee shall take no action so to terminate such Ground Lease and shall take
such action, if any, as shall be necessary to maintain the estate of Lessor in
the Premises.

(c) If any event shall occur which, pursuant to the terms of the Ground Lease,
with or without the passage of time, shall enable the ground lessor under the
Ground Lease to terminate the same or to impair or restrict the rights of the
ground lessee thereunder, Lessee shall notify Lessor and the

59


--------------------------------------------------------------------------------


Mortgagee, if any, of such event within 5 days after Lessee shall have become
aware of the occurrence thereof and shall take such action, if any, as shall be
necessary to maintain the right in the Premises of ground lessee under the
Ground Lease and to enable the full enjoyment of such rights as they existed
prior to such impairment or restriction.

25.           Attornment. In the event of a termination or expiration of the
Master Lease or rejection of the Master Lease by Lessor as debtor in possession
or Lessor’s trustee in bankruptcy, Lessee shall have the right and, at the
option of Master Lessor, shall be obligated to attorn to and recognize Master
Lessor as Lessee’s lessor under this Lease, in either of which events this Lease
shall continue in full force and effect as a direct lease between Lessee and
Master Lessor, upon all the terms and conditions of this Lease (including
without limitation any rights to extend the term of this Lease) inasmuch as
Master Lessor has agreed in such event to recognize this Lease and the rights of
Lessee hereunder and not to disturb the possession of Lessee in and to the
Premises, all in accordance with the terms and conditions of this Lease. Any
such attornment shall be effective and self-operative as of the date of such
termination or expiration of the Master Lease without the execution of any
further instrument; provided, however, that upon the request of Master Lessor,
Lessee shall execute and deliver any such instruments in recordable form as
shall be satisfactory to Master Lessor to evidence such attornment. Such
attornment shall provide

60


--------------------------------------------------------------------------------


Master Lessor with all rights of Lessor under this Lease and Lessee shall be
obligated to the Master Lessor to perform all of the obligations of Lessee
hereunder. Master Lessor shall have no liability to Lessee nor shall the
performance by Lessee of its obligations under this Lease, whether prior to or
after any such attornment, be subject to any defense, counterclaim or setoff by
reason of any default by Lessor in the performance of any obligation to be
performed by Lessor under this Lease. The provisions of this paragraph shall
survive the termination or expiration of the Master Lease or this Lease.

26.         Merger, Consolidation or Sale of Assets. It shall be a condition
precedent to the merger of Lessee into another corporation, to the consolidation
of Lessee with one or more other corporations and to the sale or other
disposition of all or substantially all the assets of Lessee to one or more
other entities that the surviving entity or transferee of assets, as the case
may be, shall (except where by operation of law there is an assumption of
obligations, covenants and responsibilities of Lessee hereunder) deliver to
Lessor and to the Mortgagee an acknowledged instrument in recordable form
assuming all obligations, covenants and responsibilities of Lessee hereunder and
under any instrument executed by Lessee consenting to the assignment of Lessor’s
interest in this Lease to the Mortgagee as security for indebtedness. Lessee
covenants that it will not merge or consolidate or sell or otherwise dispose of
all or substantially all of its assets

61


--------------------------------------------------------------------------------


unless such an instrument shall have been so delivered.

27.         Separability; Bindinq Effect; Miscellaneous. Each provision hereof
shall be separate and independent and the breach of any such provision by Lessor
shall not discharge or relieve Lessee from its obligations to perform each and
every covenant to be performed by Lessee hereunder. If any provision hereof or
the application thereof to any person or circumstance shall to any extent be
invalid or unenforceable, the remaining provisions hereof, or the application of
such provision to persons or circumstances other than those as to which it is
invalid or unenforceable, shall not be affected thereby, and each provision
hereof shall be valid and shall be enforceable to the extent permitted by law.
All provisions contained in this Lease shall be binding upon, inure to the
benefit of, and be enforceable by, the respective successors and assigns of
Lessor and Lessee to the same extent as if each such successor and assign were
named as a party hereto and the same shall be and be construed as covenants
running with the land. This Lease may not be changed, modified or discharged
except by a writing signed by Lessor and Lessee and consented to by Master
Lessor. Any such change, modification or discharge made otherwise than as
expressly permitted by this paragraph shall be void. This Lease shall be
governed by and interpreted in accordance with the laws of the state in which
the Premises are located.

28.         Investment Tax Credit. Lessor agrees to elect, and to execute all
documents necessary to effect such election, in accordance with Section 48(d) of
the Internal Revenue Code

62


--------------------------------------------------------------------------------


of 1954, as amended, and, the regulation promulgated thereunder, to treat Lessee
as having purchased all eligible property in the Premises .in order that Lessee
may obtain the benefit of the credit, if any, allowed or allowable with respect
thereto under Section 38 of the Internal Revenue Code of 1954, as amended. The
Lessor also agrees to elect, and to execute all documents necessary to effect
such election in accordance with the laws of the state in which the Premises are
located to treat the Lessee as having purchased all eligible property in the
Premises in order that the Lessee may obtain the Investment Tax Credit, if any,
allowed or allowable under the laws of said State.

29.         Representations. Lessor represents that it is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware, has made all necessary filings in the state in which the Premises are
located and has the full corporate power and authority to execute and deliver
this Lease. Lessee represents that it is a corporation duly organized, validly
existing and in good. standing under the laws of the State of Michigan, has made
all necessary filings and is duly qualified to do business in the state in which
the Premises are located and has the full corporate power and authority to
execute and deliver this Lease.

30.         Headinqs and Table of Contents. The table of contents and the
headings of the various Paragraphs and

63


--------------------------------------------------------------------------------


Schedules of this Lease have been inserted for reference only and shall not to
any extent have the. effect of modifying, amending or changing the expressed
terms and provisions of this Lease:

31.         Schedules. The following are Schedules A, B, and C referred to in
this Lease, which Schedules are hereby incorporated by reference herein.

64


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Lease to be executed as
of the date first above written.

 

 

STEMP LEASING CORP., Lessor

ATTEST:

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Vice President

Assistant Secretary

 

 

 

 

 

 

ESSEX GROUP, INC., Lessee

ATTEST:

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Vice President

Assistant Secretary

 

 

 

 

65


--------------------------------------------------------------------------------


(Franklin, Tennessee)

(Sublease)
(Memo of Sublease)

SCHEDULE A

PART I

LEGAL DESCRIPTION

All that certain lot, tract or parcel of land lying and being situated on
Southeast Parkway Drive in the City of Franklin, County of Williamson, State of
Tennessee.

Beginning at a concrete monument located at the end of the Southeast Parkway in
the southerly right-of-way and being the southwest corner of the Parkway and the
proposed county road and the northeast corner of the herein described land;
thence with the westerly right-of-way of the road and the Clyde Russell Sullivan
property S 6° 06’ 26” W a distance of 909.30 feet to an iron pin located in the
northerly right-of-way of the Franklin By-Pass; thence with the northerly
right-of-way of the By-Pass as follows: S 78° 56’ 41” W a distance of 295.38
feet to an iron pin; N 79° 58’ 15” W a distance of 382.25 feet to an iron pin; N
85° 24’ 12” W a distance of 237.27 feet to an iron pin located in the easterly
line of the Lasko Metal Products, Inc. property; thence with the easterly line
of the Lasko Metal products, Inc. property northerly with a curve concave to the
east having a radius of 2800.79 feet a distance of 947.77 feet (long cord N 4°
38’ 36” W, 943.25’). to an iron pin located in the southerly right-of-way of the
Southeast Parkway; thence with the southerly right-of-way of the Parkway S 86°
32’ 41” E a distance of 1077.87 feet to the point of beginning.

Being the same property conveyed to Stemp Leasing Corp. from Syrcar Associates
Limited Partnership pursuant to a Master Lease Agreement, dated as of December
1, 1983, a memorandum of which was recorded on December 16, 1983 in Book 465,
Page 229 in Register’s Office for Williamson County, Tennessee, as amended and
restated by Amended and Restated Master Lease Agreement dated as of January 15,
1985, a memorandum of which is recorded in Book        , Page       in
Register’s Office for Williamson County, Tennessee.

A-1


--------------------------------------------------------------------------------


Franklin,Tennessee)

SCHEDULE A

PART II

AGREEMENTS

Together with the interests, including, without limitation, the rights,
licenses, easements and privileges relating to the above-described property
granted in the following instruments (hereinafter called the “Agreements”):

 

1. Terms and conditions of that certain Common Wall Agreement, dated as of
December 1, 1983, •among Essex Group, Inc.,.Syrcar Associates Limited
Partnership and United Technologies Corporation, recorded on December 16, 1983
in Volume 465, Page 213 in Register’s Office for Williamson County, State of
Tennessee.

 

A-2


--------------------------------------------------------------------------------


Franklin, Tennessee

(Sublease)

(Memo of Sublease)

SCHEDULE A
PART III
PERMITTED EXCEPTIONS

1.                                       Taxes and assessments of whatever kind
which may be a lien but which are not yet delinquent.

2.                                       Easement to construct, operate and
maintain electric lines granted by John C. Crouch to the. Tennessee Electric
Membership Corporation by instrument dated March 8, 1951 which has not been
recorded.

3.                                       Easement to construct, operate and
maintain electric lines granted to Middle Tennessee Electric Membership
Corporation by instrument dated February 8, 1983 recorded June 15, 1983 in Book
445, Page 588 in Register’s Office for Williamson County, State of Tennessee.

4.                                       Financing Statement in favor of General
Electric Credit Corporation recorded with file number 36366 on January. 18, 1983
in Book 432, Page 255 in Register’s Office for Williamson County, State of
Tennessee.

5.                                       Easement for sanitary sewer granted to
The Town of Franklin, State of Tennessee as shown on a survey made by Ronny G.
Brown dated November 10, 1983, redated on December 2, 1983, redated on January
5, 1985 and redated on February      , 1985.

6.                                       Common Wall Agreement between Syrcar
Associates Limited Partnership, Essex Group, Inc. and United Technologies
Corporation, dated as of December 1, 1983, recorded on December 16, 1983 in Book
465, Page 213 in Register’s Office for Williamson County, State of Tennessee.

7.                                       Ground Lease Agreement, dated as of
December 1, 1983, between Essex Group, Inc., as lessor, and Syrcar Associates
Limited Partnership, as lessee, a memorandum of which was recorded on December
16, 1983 in Book 465, Page 130 in Register’s Office for Williamson County, State
of Tennessee, as amended and restated by Amended and Restated Ground Lease,
dated as of January 15, 1985, between Essex Group, Inc., as lessor, and Syrcar
Associates Limited Partnership, as lessee, a memorandum of

 

A-1


--------------------------------------------------------------------------------


 

(Franklin, Tennessee)
(Sublease)

SCHEDULE B

Terms and Basic Rent Payments

The Initial Term shall commence. on December 15, 1983 and end at midnight on
December 31, 1983. The Primary Term shall commence on January 1, 1984 and end at
midnight on December 31, 2008. The first Extended Term shall commence on January
1, 2009 and shall end at midnight on the day immediately preceding the fifth
anniversary of such commencement date. Each subsequent Extended Term shall
commence on the day next succeeding the expiration of the preceding term and
shall end at midnight on the day immediately preceding the fifth anniversary of
such commencement date.

I.      The Rent Payment for the Premises during the Initial Term of this Lease
is $32,436.00 and said Rent Payment was paid on December 31, 1983.

1.             Each Rent Payment for the Premises during the portion of the
Primary Term of this Lease commencing on January 1, 1984 and ending on and
including February 28, 1985 has been paid.

2.             Each Rent Payment for the Premises during the portion of the
Primary Term of this Lease commencing on March 1, 1985 and ending on and
including December 31, 1988 is $120,068.86 payable on June 30, 1985 and
$178,431.98 payable on December 31, 1985 and thereafter on each June 30 and
December 31 during such period to and including December 31, 1988.

3.             Each Rent Payment for the Premises during the portion of the
Primary Term of this Lease commencing on January 1, 1989 and ending on and
including December 31, 1993 is $378,015.70 and said Rent Payments are payable on
June 30, 1989 and thereafter on each December 31 and June 30 during such period
to and including December 31, 1993.

4.             Each Rent Payment for the Premises during the portion of the
Primary Term of this Lease commencing on January 1, 1994 and ending on and
including December 31, 1998 is $450,591.60 and said Rent Payments are payable on
June 30, 1994 and thereafter on each December 31 and June 30 during such period
to and including December 31, 1998.

5.             Each Rent Payment for the Premises during the portion of the
Primary Term of this Lease commencing on January 1, 1999

B-1


--------------------------------------------------------------------------------


and ending on and including December 31, 2003 is $661,553.75 and said Rent
Payments are payable on June 30, 1999 and thereafter on each December 31 and
June 30 during such period to and including December 31, 2003.

6.             Each Rent Payment for the Premises during the portion of the
Primary Term of this Lease commencing on January 1, 2004 and ending on and
including December 31, 2008 is $737,204.90 and said Rent Payments are payable on
June 30, 2004 and thereafter on each December 31 and June 30 during such period
to and including December 31, 2008.

7.                                       Each Rent Payment for the Premises
during each Extended Term is $367,492.38 and said Rent Payments are payable on
June 30, 2009 and on each succeeding December 31 and June 30 to and including
the last day of the last month of December during the last Extended Term..

which is recorded on even date herewith in Register’s Office for Williamson
County, State of Tennessee.

8.                                       Option To Purchase Agreement, dated as
of December 1, 1983, among Syrcar Associates Limited Partnership, United
Technologies Corporation and Stemp Leasing Corp., recorded on December 16, 1983
in Book 465, Page 186 in Register’s Office for Williamson County, State of
Tennessee, as amended and restated by Amended and Restated Option to Purchase
Agreement, dated as of January 15, 1985, among Syrcar Associates Limited
Partnership, United Technologies Corporation and Stemp Leasing Corp., recorded
on even date herewith in Register’s Office for Williamson County, State of
Tennessee.

9.                                       Option To Lease Agreement, dated as of
December 1, 1983, between Syrcar Associates Limited Partnership and. United
Technologies Corporation, a memorandum of which was recorded on December 16,
1983, in Book 465, Page 202 in Register’s Office for Williamson County, State of
Tennessee, as amended and restated by Amended and Restated Option to Lease
Agreement, dated as of January 15, 1985, between Syrcar Associates Limited
Partnership and United Technologies Corporation, a memorandum of which is
recorded on even date herewith in Register’s Office for Williamson County, State
of Tennessee.

10.                                 Master Lease Agreement, dated as of December
1, 1983, between Syrcar Associates Limited Partnership, as lessor, and Stemp
Leasing Corp., as lessee, a memorandum of which was recorded on December 16,
1983 in Book 465, Page 229 in Register’s Office for Williamson County, State of
Tennessee, as amended and restated by Amended and Restated Master Lease
Agreement, dated as of January 15, 1985, between Syrcar Associates Limited
Partnership and Stemp Leasing Corp., a memorandum of which is recorded on even
date herewith in Register’s Office for Williamson County, State of Tennessee.

B-2


--------------------------------------------------------------------------------


 

SCHEDULE C

Upon purchase of the Premises pursuant to paragraph 11(b) or paragraph 14(a),
the amount determined in accordance with Schedule C shall be the amount equal to
the sum of $6,150,500.00 (the Basic Amount), multiplied by the percentage set
forth in Column 2 below opposite the period in which the date of purchase
occurs. (For purposes of the preceding sentence, period 0 shall be the
semi-annual period from January 1, 1985 to and including June 29, 1985, period 1
shall be the semi-annual period commencing June 30, 1985 to and including
December 30, 1985 and each succeeding num­bered period shall be the following
semi-annual period of the Primary term occurring thereafter commencing on a
Payment Date and ending on and including the day immediately preceding the next
succeeding Payment Date.)

 

Column 1

 

Column 2

 

 

Period in
which Date of
Purchase Occurs

 

Applicable
Percentage

 

 

 

 

 

 

 

 

 

 

 

 

0

 

91.9882

 

 

1

 

90.5245

 

 

2

 

88.4717

 

 

3

 

86.5693

 

 

4

 

84.8251

 

 

5

 

83.2474

 

 

6

 

81.8450

 

 

7.

 

80.6268

 

 

8

 

79.6028

 

 

9

 

78.6130

 

 

10

 

77.6593

 

 

11

 

76.7435

 

 

12

 

75.8677

 

 

13

 

75.0340

 

 

14

 

74.2445

 

 

15

 

73.5016

 

 

16

 

72.8077

 

 

17

 

72.1654

 

 

18

 

71.5773

 

 

19

 

70.9846

 

 

20

 

70.3870

 

 

21

 

69.7842

 

 

22

 

69.1759

 

 

23

 

68.5619

 

 

24

 

67.9419

 

 

25

 

67.3156

 

 

26

 

66.6826

 

 

27

 

66.0425

 

 

28

 

65.3951

 

 

29

 

64.5603

 

 

30

 

63.5283

 

 

31

 

62.2888

 

 

32

 

60.8310

 

 

33

 

59.1433

 

 

34

 

57.2138

 

 

35~

 

55.0298

 

 

36

 

52.5780

 

 

37

 

49.8443

 

 

38

 

46.8140

 

 

39

 

43.4071

 

 

40

 

39.6040

 

 

41

 

35.3839

 

 

C-3


--------------------------------------------------------------------------------


 

 

42

 

30.7250

 

 

43

 

25.6043

 

 

44

 

19.9975

 

 

45

 

13.8793

 

 

46

 

7.2229

 

 

47

 

0.0000

 

 

 

 

 

 

 

C-4


--------------------------------------------------------------------------------